Title: To Thomas Jefferson from Samuel Harrison Smith, 13 December 1823
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                        Sir
                        
                            Sidney
                            Decr 13. 1823.
                        
                    I duly received your favor of the 2d of August in reply to mine of the 22d of July. I did not then, as, perhaps, I should have done, return you my thanks for the candid expression of your opinions; opinions wh I cordially respect, although they are not, on one point, so explicit as I had hoped they might be.Notwithstanding frequent and flagrant misrepresentations of your sentiments I have not suffered any public use to be made of your letter. I have not, however, withheld its perusal from one or two respectable members of Congress, who, from their veneration for your character, I was satisfied could be highly gratified by it; and I did this the less hesitatingly from the peculiar tenor and object of my letter to you. One of these gentleman is anxious to have  a copy of  your letter, with the view of producing a solitary effect on the leading republicans or  Pennsylvania. To speak candidly, he, is the decided friend of Mr Crawford. Although, from the circumstances I have stated I might have informed that  your ideas were communicated under the impression that they might be presented to the public eye. I have thought it due to you to obtain your approbation before complying with the request as it might be followed by a publication of your letter.The deep and increasing interest of the crisis is my apology for thus tracking in on your repose. Permit me to felicitate you on the restoration of your health, and to assure you of the cordial respect wh I continue to feel for your character
                        Sa. h. Smith